Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before                       Dec 11 2014, 9:19 am
 any court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                              ATTORNEYS FOR APPELLEE:

ANDREW J. BALDWIN                                    GREGORY F. ZOELLER
Baldwin Adams & Kamish                               Attorney General of Indiana
Franklin, Indiana
                                                     MICHAEL GENE WORDEN
                                                     Deputy Attorney General
                                                     Indianapolis, Indiana


                                IN THE
                      COURT OF APPEALS OF INDIANA

MARON JACKSON,                                       )
                                                     )
       Appellant-Defendant,                          )
                                                     )
                vs.                                  )       No. 49A02-1405-CR-296
                                                     )
STATE OF INDIANA,                                    )
                                                     )
       Appellee-Plaintiff.                           )


       APPEAL FROM THE MARION SUPERIOR COURT CRIMINAL DIVISION 2
                    The Honorable Marc T. Rothenberg, Judge
                      Cause No. 49G02-1303-MR-018733


                                         December 11, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
       Maron Jackson appeals his conviction and sentence for murder. He presents the

following consolidated and restated issues for review:

       1.     Did the trial court abuse its discretion when it admitted certain
              evidence over Jackson’s Ind. Evidence Rule 404(b) objection?

       2.     Is Jackson’s fifty-eight year sentence inappropriate?

       We affirm.

       Around noon on March 13, 2013, Corey Edwards drove his cousin, Robert

Mitcham, to a pawn shop and then to a house near 86th Street and Lafayette Road in

Indianapolis. Edwards waited in his car while Mitcham spoke with Jackson for five to ten

minutes in the driveway. Edwards did not know Jackson but had seen him on one prior

occasion with Mitcham at that same house. When the seemingly cordial conversation

between Mitcham and Jackson ended, Edwards and Mitcham drove away.

       Shortly after arriving back at Mitcham’s house, Mitcham received a phone call and

then asked Edwards for a ride to Lafayette Square Mall. Edwards drove to the mall, and

Mitcham rode in the passenger seat. While talking on the phone, Mitcham directed

Edwards to look for a green, four-door car in the mall parking lot. The parking lot was not

busy, and they eventually found the green car with two people inside. Edwards parked one

car down from the green car.

       Earlier, Daniel Sanon had been hanging out with his friend Dominique Hughes

when Hughes received a phone call. In exchange for gas money, Sanon agreed to give

Hughes a ride. The two then traveled in Sanon’s green Buick Century to a house in the

area of 86th Street and Lafayette Road. At that house, Jackson, whom Sanon had not met


                                             2
before, got in the back seat of Sanon’s car. Jackson spoke on his cell phone during the ride

to Lafayette Square Mall.1 Sanon parked at the mall and left Jackson and Hughes in the

car. Jackson requested that Sanon leave the keys, which he did.

         After Edwards and Mitcham parked, Jackson exited Sanon’s car and approached the

front passenger side of Edwards’s car. Mitcham and Jackson engaged in greetings, and

then Jackson asked Edwards for permission to get in. Edwards agreed, and Jackson entered

through the rear passenger-side door and sat behind Mitcham. As Mitcham turned around

asking Jackson about money, Edwards saw that Jackson had a gun and yelled for Mitcham

to watch out. Jackson fired one shot. The bullet went through Mitcham’s headrest and

into his chest. Jackson then fled in Sanon’s car, as Hughes ran into the mall to find Sanon.

Mitcham died at the scene.

         Shortly after police responded to the shooting, Sanon called 911 from a nearby store

and reported that his car had been stolen. Sanon did not tell police the truth in his initial

statement and did not mention Jackson until later. When his car was discovered the

following week, Sanon gave police permission to search it. During the search, police

recovered court papers in the backseat that Jackson had received on the morning of the

shooting.

         A jury found Jackson guilty of Mitcham’s murder on March 18, 2014. Thereafter,

the trial court sentenced Jackson to fifty-eight years in prison. Jackson appeals both his

conviction and sentence.




1
    Cellphone records later established that Jackson and Mitcham were communicating during this time.
                                                    3
                                                    1.

        At trial, Jackson objected to the admission of the papers recovered from Sanon’s

car. The papers were court documents that Jackson had received on the morning of the

shooting. The State sought to admit the papers, which had Jackson’s fingerprints on them,

as evidence that Jackson had been in Sanon’s car the day of the shooting. Jackson objected

on Evid. R. 404(b) grounds because the documents generally referenced a pending criminal

case involving Jackson.2

        The trial court admitted the documents over Jackson’s objection, noting that they

did not reference the charges or “any identifying information as to what type of case [it]

is”. Transcript at 244. Upon admitting the evidence, the court first informed the jury of

the parties’ stipulation that the papers found in the car had been created on the morning of

the March 13, 2013 and given to Jackson at approximately 8:30 that morning. The court

then provided the jury with the following limiting instruction:

        [These exhibits] are being entered into evidence by the State for the purposes
        of proving opportunity and identity of the Defendant. These exhibits contain
        information beyond the relevance of those purposes. This additional
        information is in no way to be considered in this case as evidence of the
        character of the Defendant or the Defendant’s guilt in this matter. Further,
        you are not to speculate as to what this additional information relates to as it
        is irrelevant to this cause. These items are only to be used – I’m sorry. Are
        to be used for identification and opportunity purposes only.

Id. at 255. Jackson contends that admission of this evidence violated Evid. R. 404(b).

        At the time of Jackson’s trial,3 Evid. R. 404(b) provided:


2
   Only a photograph of the stapled documents are in the record before us. A small top sheet indicates that
the case had been continued and provides information for the new court date. The bottom sheet is difficult
to read, but it appears to provide information regarding Jackson’s public defender.
3
   Evid. R. 404 was amended effective January 1, 2014.
                                                    4
         Evidence of other crimes, wrongs, or acts is not admissible to prove the
         character of a person in order to show action in conformity therewith. It may,
         however, be admissible for other purposes, such as proof of motive, intent,
         preparation, plan, knowledge, identity, or absence of mistake or accident,
         provided that upon such request by the accused, the prosecution in a criminal
         case shall provide reasonable notice in advance of trial, or during trial if the
         court excuses pre-trial notice on good cause shown, of the general nature of
         any such evidence it intends to introduce at trial.

In assessing the admissibility of evidence under this rule, the trial court must: (1) determine

whether the evidence is relevant to a matter at issue other than the defendant’s propensity

to commit the charged act and (2) balance the probative value of the evidence against its

prejudicial effect. Halliburton v. State, 1 N.E.3d 670 (Ind. 2013). We review the trial

court’s 404(b) ruling for an abuse of discretion. Inman v. State, 4 N.E.3d 190 (Ind. 2014).

         The evidence at hand was relevant for purposes other than propensity. In fact, the

nature of the documents was entirely irrelevant to the State’s case. The State admitted

them to show that an object Jackson obtained possession of on the morning of the murder

was found in the backseat of Sanon’s car with Jackson’s fingerprints. This evidence backed

up Sanon’s testimony that he had driven Jackson, someone he had not met before, to the

mall.4 The evidence helped place Jackson at the scene with an opportunity to commit the

crime.

         The trial court recognized that the documents referenced prejudicial information

that the jury might use for the unintended purpose of establishing Jackson’s criminal


4
   During cross-examination, defense counsel questioned Sanon regarding inconsistencies between his two
statements to police, noting that he initially denied that Jackson had been in his car. Counsel continued this
line of questioning with a detective who had interviewed Sanon. Further, on cross-examination of the DNA
expert, counsel established that the expert was unable to positively identify Jackson as being in Edwards’s
car where the shooting occurred. Contrary to Jackson’s assertion on appeal, his presence at the scene was
challenged at various instances during trial.
                                                      5
propensity or general bad character. The limiting instruction provided by the trial court

properly circumscribed the jury’s use of this evidence, which only generally referenced

Jackson’s involvement in another criminal matter. Balancing the probative value on the

issues of identity and opportunity against the potential danger of unfair misuse, we cannot

say that the trial court abused its discretion when admitting the challenged evidence.

                                            2.

       Jackson contends that his fifty-eight-year sentence is inappropriate in light of his

character and the nature of his offense. Article 7, section 4 of the Indiana Constitution

grants our Supreme Court the power to review and revise criminal sentences. See Knapp

v. State, 9 N.E.3d 1274 (Ind. 2014), cert. filed. Pursuant to Ind. Appellate Rule 7, the

Supreme Court authorized this court to perform the same task. Cardwell v. State, 895

N.E.2d 1219 (Ind. 2008). Per App. R. 7(B), we “may revise a sentence authorized by

statute if, after due consideration of the trial court’s decision, the Court finds that the

sentence is inappropriate in light of the nature of the offense and the character of the

offender.” Inman v. State, 4 N.E.3d at 203 (quoting App. R. 7(B)). “Sentencing review

under Appellate Rule 7(B) is very deferential to the trial court.” Conley v. State, 972

N.E.2d 864, 876 (Ind. 2012). Jackson bears the burden on appeal of persuading us that his

sentence is inappropriate. Conley v. State, 972 N.E.2d 864.

       We initially observe that the statutory sentencing range for murder is forty-five to

sixty-five years, with an advisory sentence of fifty-five years. Ind. Code Ann. § 35-50-2-

3(a) (West, Westlaw current with all 2014 Public Laws of the 2014 2nd Regular Session &



                                             6
2nd Regular Technical Session of the 118th General Assembly). Thus, Jackson’s fifty-eight-

year sentence is slightly above the advisory.

        With respect to the nature of the crime, Jackson appears to argue that when viewed

in the context of other murders, the instant murder was not particularly heinous. Even

assuming this to be true, his character supports the aggravated sentence. By twenty-four

years of age, Jackson had already accumulated a significant criminal history with two

felony convictions (both theft) and six misdemeanors (alcohol offense, resisting law

enforcement, battery with bodily injury, invasion of privacy, harassment, and battery).

Moreover, he has had probation revoked twice (2009 and 2012), as well as home detention

revoked (2010). He has had several stints in prison but has remained undeterred in his

criminal pursuits. Jackson admitted that prior to his arrest he had been supporting himself

financially by selling drugs. Finally, as observed by the trial court, Jackson’s attitude at

sentencing is indicative of his poor character.5 See Totten v. State, 486 N.E.2d 519 (Ind.

1985) (defendant’s attitude in court may be considered as an aggravating factor). In sum,

we conclude that Jackson’s sentence is not inappropriate.

        Judgment affirmed.

KIRSCH, J., and CRONE, J., concur.




5
   The trial court stated at the sentencing hearing: “The way you sit here today unmoved, unfazed, even by
your own family’s testimony much less the victim’s family. How you do sit there with a grin on your face.”
Transcript at 420. Later, the court noted that during sentencing Jackson sat “slumped over … smirking”.
Id. at 421.
                                                    7